Citation Nr: 0105649	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-24 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for right foot 
disability.

3.  Entitlement to an effective date earlier than June 12, 
1998, for an award of service connection for 
temporomandibular joint syndrome (TMJ).

4.  Entitlement to an effective date earlier than February 5, 
1998, for the assignment of a 30 percent rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In approximately September 1999, the veteran 
moved to Indiana, and his claims file was permanently 
transferred to the Indianapolis, Indiana RO.

The appeal was docketed at the Board in 1999.



FINDINGS OF FACT

1.  Chronic disablement referable to the cervical spine is 
not present.

2.  Chronic disablement referable to the right foot is not 
present.

3.  No claim for service connection for TMJ was received 
prior to June 12, 1998.

4.  The currently assigned effective date for the veteran's 
30 percent rating for GERD, February 5, 1998, is the earliest 
conceivable date from which an increase in disability in the 
veteran's service-connected GERD might be factually 
ascertained.


CONCLUSIONS OF LAW

1.  Cervical spine disability was neither incurred in nor 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.310(a) (2000).

2.  Right foot disability was neither incurred in nor 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.310(a) (2000).

3.  The requirements for the assignment of an effective date 
earlier than June 12, 1998, for an award of service 
connection for TMJ, have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.400 (2000).

4.  The requirements for an effective date earlier than 
February 5, 1998, for the assignment of a 30 percent rating 
for GERD, have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds, relative to the issues listed on the title 
page, that all relevant facts have been properly developed, 
and that no further assistance to the veteran is required to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Copies of all 
indicated treatment records have been obtained and the 
veteran has been pertinently examined by VA with respect to 
each disability for which service connection is sought.


I.  Service Connection, Cervical Spine Disability

Service connection is in effect for "psoriasis" as well as 
"psoriatic arthritis" involving multiple joints.  The veteran 
contends that he has arthritis involving his cervical spine 
which is secondary to his service-connected psoriasis.  In 
this regard, he states that he was assessed as having 
"psoriatic arthritis" involving his cervical spine when he 
was examined by VA in December 1992.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, secondary service connection can be granted for 
disability which was either caused or chronically worsened 
(though only to the extent of such worsening) by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

Service medical records are negative for any reference to a 
cervical spine/neck problem.  Subsequent to service, when the 
veteran was examined by VA in December 1992, he complained of 
experiencing pain involving his neck.  On physical 
examination, the veteran's ability to rotate his neck to the 
left was limited to 10 degrees.  The pertinent assessment was 
psoriatic arthritis involving the "[n]eck".  When the veteran 
was examined by VA in June 1997, he complained of having 
psoriatic arthritis "in all [his] major joints"; the 
examination diagnoses did not include psoriatic arthritis 
involving the veteran's neck.  Thereafter, a statement from 
S. W. Collis, M.D., reflects that he veteran presented in 
June 1998 with psoriatic arthritis and was experiencing, 
among other symptoms, problems involving his "neck".  On 
physical examination, motion involving the veteran's neck was 
limited.  An X-ray examination revealed, relative to the 
right foot and cervical spine, "well maintained" joints.  Dr. 
Collis opined that the veteran's neck problem was "due to 
psoriasis".  The pertinent diagnosis (which may have been 
provisional) was psoriatic arthritis of the neck.

When the veteran was examined by VA in October 1998, he 
complained of having psoriatic arthritis involving his 
cervical spine.  He indicated that pertinent X-ray 
examination, performed "approximately" two months earlier, 
had been negative.  The diagnosis was psoriatic arthritis 
involving "the neck, per the" veteran.  When he was examined 
for compensation purposes by VA in December 1998, an X-ray 
examination of his cervical spine (performed nine days 
earlier, on December 21, 1998) is described as having been 
"normal".  The pertinent examination diagnosis was cervical 
spine "pain", "X-ray normal", with insufficient evidence "to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof."

In considering the veteran's claim for service connection for 
cervical spine disability, the Board is cognizant that he was 
assessed as having psoriatic arthritis involving his cervical 
spine when he was examined by VA in December 1992 and, 
subsequently (though possibly only on a provisional basis), 
in conjunction with his examination by Dr. Collis in June 
1998.  As to the latter assessment, it is unclear whether it 
was rendered pursuant to pertinent X-ray examination.  In any 
event, when such diagnostic study was accomplished, under VA 
auspices in December 1998, it is reported (the actual report 
does not appear to be of record) as having been negative.  
Further, on the occasion of the same examination, the veteran 
related that "x-rays done by a [non-VA] physician" several 
months earlier "were negative".  To be sure, the veteran was, 
on the December 1998 examination, assessed as having cervical 
spine "pain".  Significantly, however, pain alone does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In view of the latter salient consideration, then, 
the Board is constrained to conclude that service connection 
(on any basis) for cervical spine disability is not in order.   
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 
3.310(a).


II.  Service Connection, Right Foot Disability

The veteran contends that he arthritis involving his right 
foot which is secondary to his service-connected psoriasis.  
In this regard, he states that he was assessed as having 
psoriatic arthritis involving his right foot by Dr. Collis in 
1998.

Service medical records are negative for any reference to a 
right foot problem.  Subsequent to service, when the veteran 
was examined by VA in December 1992, he complained of 
experiencing pain involving his "feet".  The pertinent 
assessment, rendered apparently without benefit of an X-ray 
examination, was psoriatic arthritis involving the "[f]eet".  
Thereafter, a statement from Dr. Collis reflects that the 
veteran presented in June 1998 with psoriatic arthritis and 
was experiencing, among other symptoms, problems involving 
his "right foot".  On physical examination, the veteran had 
"some pain" on the top of his right foot and he was "unable 
to tip-toe."  An     X-ray examination revealed, relative to 
the right foot and cervical spine, "well maintained" joints.  
Dr. Collis opined that the veteran's right foot problem was 
"due to psoriasis".  The pertinent diagnosis (which may have 
been provisional) was psoriatic arthritis of the right foot.

When the veteran was examined by VA in October 1998, he 
complained of experiencing "shooting" pain involving his 
right foot.  He related that an X-ray, presumably of his 
right foot, accomplished under non-VA auspices several months 
earlier had been "negative".  On physical examination, there 
was pain on palpation over several toes.  The veteran 
indicated that pertinent X-ray examination, performed two 
months earlier (apparently under VA auspices), had been 
negative.  The diagnosis was psoriatic arthritis involving 
the "right foot, per the" veteran.   When the veteran was 
examined for compensation purposes by VA in December 1998, an 
X-ray examination of his right foot (which was apparently 
performed nine days earlier, on December 21, 1998) is 
described as having showed "no arthritis".  The pertinent 
examination diagnosis was "[p]ain" involving the right foot, 
with insufficient evidence "to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof."

In considering the veteran's claim for service connection for 
right foot disability, the Board is cognizant that he was 
assessed as having psoriatic arthritis involving his "feet" 
when he was examined by VA in December 1992 and, subsequently 
(though possibly only on a provisional basis), in conjunction 
with his examination by Dr. Collis in June 1998.  As to the 
latter assessment, it is unclear whether it was rendered 
pursuant to pertinent X-ray examination.  In any event, when 
such diagnostic study was accomplished, under VA auspices in 
December 1998, it is reported (the actual report does not 
appear to be of record) as having showed, relative to the 
right foot, "no arthritis".  The veteran was, nevertheless, 
on the December 1998 examination, assessed as having right 
foot "[p]ain".  Significantly, however, pain alone does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez, supra.  In view of the latter 
salient consideration, then, the Board is constrained to 
conclude that service connection (on any basis) for right 
foot disability is not in order.   38 U.S.C.A. §§ 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. § 3.310(a).


III.  Earlier Effective Date, Service Connection for TMJ

Under the law, in the context of this issue on appeal, the 
effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran asserts that in a submission received on "January 
23, 1997," in which he asserted entitlement to an increased 
rating relative to his service-connected psoriatic arthritis, 
he had requested that all of his "major joints be included".  
Since TMJ is a "joint condition", he feels the date of 
receipt of the foregoing item, i.e., January 23, 1997, should 
be the proper effective date for his subsequent grant of 
service connection for TMJ.

The record reflects that, in a submission received at the RO 
on January 23, 1997, the veteran asserted entitlement to "an 
increase" relative to his service-connected psoriatic 
arthritis.  He added that "[a]ll [of] my major joints have 
been affected" by the arthritic pathology.  Thereafter, a 
statement from Dr. Collis reflects that the veteran presented 
on June 12, 1998, with psoriatic arthritis and was 
experiencing, among others, problems involving his "jaw"; 
there was no pertinent diagnosis.  In August 1998, the RO 
received a submission from Dr. Raymond E. Russman, D.M.D., 
which reflected that the veteran had been provided a guard 
for his "arthritis"-related "TMJ problem".  On VA dental 
examination in October 1998, the diagnosis implicated TMJ 
which was related to the veteran's service-connected 
psoriatic arthritis.  Based principally (apparently) on the 
report of the foregoing VA dental examination, service 
connection for TMJ, effective from June 12, 1998, was 
established in a rating decision entered in April 1999.

In considering the veteran's claim of entitlement to an 
effective date earlier than June 12, 1998, for an award of 
service connection for TMJ, the Board is aware that, pursuant 
to 38 C.F.R. § 3.155 (2000), any communication or action 
indicating an intent to apply for any of a variety of 
benefits under laws administered by VA may be considered as 
comprising an informal claim.  While the essence of the 
veteran's contentions is that his above-cited submission 
received at the RO on January 23, 1997, is adequate to have 
comprised an informal claim for service connection for TMJ, 
the Board would point out that (even ignoring that the item 
makes no mention of TMJ) such item is wholly insufficient to 
have comprised the same inasmuch as there is no indication on 
the document of any intent to convey a request for such 
benefit, i.e., service connection.  In this regard, in order 
for any communication to comprise an informal claim, it is 
necessary, as a threshold consideration, that it clearly 
identify the benefit sought.  See 38 C.F.R. § 3.155(a).  The 
reference to "affected....major joints" in the submission, in 
the context of seeking "an increase" for service-connected 
psoriatic arthritis, was interpreted by the RO as comprising 
claims for higher ratings relative to each joint for which 
service connection for psoriatic arthritis was then in 
effect, and the RO's subsequent July 1997 rating decision in 
fact addressed each joint so "affected".  Indeed, even if the 
item had mentioned TMJ, VA is still not required to 
anticipate a claim for related service connection where (as 
in the present circumstances) no intention to raise the same 
was expressed.  See Brannon v. West, 12 Vet. App. 32 (1999).  
Given the foregoing, then, and inasmuch as there is no other 
item of record as might have comprised an informal claim for 
service connection for TMJ earlier than the currently 
assigned effective date for such benefit, June 12, 1998, the 
Board is constrained to conclude that such presently assigned 
effective date is proper.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.   




IV.  Earlier Effective Date for the assignment of a 30 
percent rating for GERD 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Service connection is in effect for GERD, for which the RO 
has assigned a 30 percent rating, effective February 5, 1998, 
under the provisions of Diagnostic Codes 7399-7346 of the 
Rating Schedule.

The veteran's GERD is rated analogous to hiatal hernia in 
accordance with the provisions of Diagnostic Code 7346.  
38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 7346, a 30 
percent rating is warranted for hiatal hernia manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  With two or more of the symptoms for the 30 percent 
evaluation of less severity, a 10 percent rating is 
warranted.

Under the law, except as otherwise provided, the effective 
date of an award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As an exception to the foregoing 
regulation, the effective date for an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  



In asserting entitlement to an effective date earlier than 
February 5, 1998, for the assignment of a 30 percent rating 
for his service-connected GERD, the veteran asserts that 
complaints representative of such disablement as warranted a 
30 percent rating "were clearly noted on" the report 
pertaining to his examination by VA performed "June 17, 
1997".  He contends that the date of such VA examination 
therefore comprises the proper effective date for his 
subsequently awarded 30 percent rating for GERD.

When he was examined by VA in June 1997, at which time the 
veteran weighed 280 pounds, he related that he was then 
taking Ibuprofen and Tagamet on a daily basis.  He also 
indicated that his GERD on occasion "regurgitate[d]" into his 
mouth.  He denied ever being "anemic".  Thereafter, in June 
1998, the RO received a report pertaining to procedures, 
including endoscopy, which the veteran underwent under non-VA 
auspices on February 5, 1998.  Preliminary to undergoing the 
procedures, the veteran related that he had "a lot" of 
heartburn and regurgitation, for which he was taking Tagamet.  
He also indicated that he had recently lost "about 30 
pounds", though such weight loss was "intentional".  The 
report reflects that the veteran appeared to then "have 
significant reflux disease", and that his medication regimen 
was changed to substitute "Prilosec" for Tagamet.  The same 
month (i.e., June 1998), the RO also received a report 
reflecting treatment rendered the veteran by B. B. Borkar, 
M.D., in which the physician indicated that, when seeing the 
veteran earlier that month, his complaints included 
retrosternal burning and chest pains.  Based on the two 
above-addressed submissions, the RO, in a rating decision 
entered in April 1999, increased the evaluation for the 
veteran's GERD from 10 to 30 percent disabling, effective 
February 5, 1998.

In considering the veteran's claim of entitlement to an 
effective date earlier than February 5, 1998, for the 
assignment of a 30 percent rating for his service-connected 
GERD, the Board would initially point out that the proper 
effective date for the 30 percent rating awarded in April 
1999 may in fact (as opposed to February 5, 1998) be June 30, 
1998, the date each of the above-cited items 


reflecting non-VA treatment rendered the veteran was 
received.  See 38 C.F.R. § 3.157(b)(2) (2000).  Ignoring the 
latter consideration, however, the Board is constrained to 
point out that the report submitted by Dr. Borkar 
(documenting that, when he saw the veteran on June 8, 1998, 
his complaints included retrosternal burning and chest pains) 
clearly comprises, given the above-cited criteria in 
Diagnostic Code 7346 for a pertinent 30 percent rating, the 
initial evidence from which the RO might factually infer that 
such increase in disability as warranted a 30 percent rating 
had occurred.  As to the complaints advanced by the veteran 
when he was examined by VA in June 1997, essentially that he 
was then taking ameliorative medication and that his GERD on 
occasion "regurgitate[d]" into his mouth, the foregoing, in 
the absence of any evidence documenting substernal or arm or 
shoulder pain, merely presents a disability picture 
commensurate with his then assigned 10 percent rating.  In 
any event, however, in the absence of either (1) evidence 
demonstrating the requisite increased disability or (2) any 
related claim therefor prior to February 5, 1998, the Board 
is readily persuaded that the evidence is against entitlement 
to an effective date earlier than February 5, 1998, for the 
assignment of a 30 percent rating for the veteran's service-
connected GERD.  Accordingly, entitlement to an effective 
date earlier than February 5, 1998, for the assignment of a 
30 percent rating for the veteran's service-connected GERD, 
is not established.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

Service connection for cervical spine disability is denied.

Service connection for right foot disability is denied.

An effective date earlier than June 12, 1998, for an award of 
service connection for temporomandibular joint syndrome is 
denied.



An effective date earlier than February 5, 1998, for the 
assignment of a 30 percent rating for gastroesophageal reflux 
disease is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

